DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response filed on November 23, 2022 in which claims 1 and 11 are amended. Claims 6-7 and 16-17 were previously cancelled. Thus, claims 1-5, 8-15 and 18-24 are pending in the application. 

Claim Rejections - 35 USC § 101
2.	 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1-5, 8-15 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES),
The claim 1 recites a series of steps, e.g., receiving, via the GUI at the visualization system, a first near-field signal from the first contactless component corresponding to the payment device, the first near-field signal including first identification data for the payment device, and the visualization system including a first processor and a first memory; determining, by the first processor, one or more first data layer parameters from first deterministic and probabilistic data for the transactions that include the first identification data for the payment device, the one or more first data layer parameters including transaction dates, transaction market regions, transaction products, and transaction costs, displaying, within the GUI, by the first processor the one or more first data layer parameters;  receiving, via the GUI by the first processor, a second near-field signal from a second contactless component corresponding to a physical object, the second near-field signal including second identification data for the physical object; determining, by the first processor, based on the first identification data for the payment device and the second identification data for the physical object using the first processor and the first memory, one or more second data layer parameters from second deterministic and probabilistic data for the transactions that include the second identification data for the physical object and the one or more first data layer parameters corresponding to the displayed payment network account data, the one or more parameters corresponding to both the payment device and the physical object and including one or more a merchant category, a channel, and cross border data for the transactions; combining, by the first processor, at least a portion of the displayed payment network account data and the one or more second data layer parameters corresponding to the physical object into one or more links or nodes to the displayed first data layer parameters; automatically adding by the first processor, a graphical representation of one or more links or nodes to the displayed first data layer parameters within the GUI based on the determined one or more second data layer parameters from the second deterministic and probabilistic data for the transactions, the second deterministic and probabilistic data for the transactions including both the first identification data for the payment device from the first near-field signal and the second identification data for the physical object from the second near-field signal; displaying, by the first processor,  a network relationship between the payment device and the physical object within the GUI including graphical representation of the one or more links or nodes added to the displayed first data layer parameters; wherein the network relationship visually combines at least a portion of the displayed payment network account data and the one or more second data layer parameters corresponding to the physical object within the GUI based on both the first identification data for the payment device from the first near-field signal and the second identification data for the physical object from the second near-field signal, and the portion of the displayed payment network account data corresponding to the one or more second data layer parameters. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity. The claims recite a method for visualizing deterministic and probabilistic data. The claim also recites the Graphical user interface (GUI), visualization system, a first processor, a first memory, links, nodes, a payment device and payment network which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the Graphical user interface (GUI), visualization system, a first processor, a first memory, links, nodes, a payment device and payment network, nothing in the claim precludes the steps from being performed as Mental processes. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the Graphical user interface (GUI), visualization system, a first processor, a first memory, links, nodes, a payment device and payment network result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the Graphical user interface (GUI), visualization system, a first processor, a first memory, links, nodes, a payment device and payment network to be generic computer elements (see Fig. 1, [0021-0024], [0031]). The graphical user interface (GUI) is broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Nodes are performing the generic function of sharing resources. A data link is performing the generic function of connecting one location to another for the purpose of transmitting and receiving digital information. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of Graphical user interface (GUI), visualization system, a processor, a memory, links, nodes, a payment device and payment network are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of Graphical user interface (GUI), visualization system, a processor, a memory, links, nodes, a payment device and payment network are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 11 and hence the claim 11 is rejected on similar grounds as claim 1.
Dependent claims 2-5, 8-10, 12-15 and 18-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2 and 12, the steps “wherein the first near-field signal is received at a first hotspot of the visualization system and the second near-field signal is received at a second hotspot of the visualization system” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claims 3 and 13, the steps, “wherein the first contactless component and the second contactless component include an RFID tag”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
 In claims 4 and 14, the steps, “wherein displaying the one or more first data layer parameters includes analyzing deterministic and probabilistic data corresponding to the received first identification data for the payment device” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 15, the steps, “wherein automatically adding the one or more links or nodes to the displayed first data layer parameters within the GUI based on both the first identification data for the payment device from the first near-field signal and the second identification data for the physical object from the second near-field signal includes analyzing deterministic and probabilistic data corresponding to both the received first identification data for the payment device and the received second identification data for the physical object”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process”.
In claims 8 and 18, the steps, “wherein analyzing deterministic and probabilistic data corresponding to both the received first identification data for the payment device and the received second identification data for the physical object includes receiving a selection of one or more first data layer parameters and one or more second data layer parameters”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claims 9 and 19, the steps, “wherein displaying the network relationship between the payment device and the physical object within the GUI includes displaying the first data layer parameters and the second data layer parameters on a media wall that partially encompasses a table, the table configured to receive the first identification data for the payment device and the second identification data for the physical object” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claims 10 and 20, the steps, “wherein the media wall encompasses the table by at least 300 degrees” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 21, the steps, “further comprising iteratively weighting one or more of the selected one or more first data layer parameters and one or more second data layer parameters” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 22, the steps, “further comprising predicting an output of the network relationship based on the iterative weighting of the selected one or more first data layer parameters and one or more second data layer parameters” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 23, the steps, “further comprising predicting an output of the network relationship based on the iterative weighting of the selected one or more first data layer parameters and one or more second data layer parameters” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 24, the steps, “further comprising instructions to: iteratively weight the selected one or more first data layer parameters and one or more second data layer parameters; predict an output of the network relationship based on the iterative weighting of the selected one or more first data layer parameters and one or more second data layer parameters; and display a new network relationship between the payment device and the physical object within the GUI based on the predicted output of the network relationship based on the iterative weighting of the selected one or more first data layer parameters and one or more second data layer parameters” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.          
  
	Response to Arguments 
3.     Applicant's arguments filed dated 11/23/2022 have been fully considered but they are not persuasive due to the following reasons: 

4.     With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 9-10), Applicant states that “the claims are integrated into a practical application of the exception and are patent eligible.”
          Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The improvements discussed in the amended claims 1 and 11 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The limitations of the amended independent claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of Graphical user interface (GUI), visualization system, a processor, a memory, links, nodes, a payment device and payment network to be generic computer elements (see Fig. 1, [0021-0024], [0031]). The graphical user interface (GUI) is broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Nodes are performing the generic function of sharing resources. A data link is performing the generic function of connecting one location to another for the purpose of transmitting and receiving digital information.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. In the Applicant’s invention, the Graphical User interface (GUI) displays relate to what information is displayed and how it is displayed. It does not concern how the display is improved in order to create better display capabilities. Providing/displaying information on an interface when it is available are conventional features of a display. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. 

5.	Applicant further argues that (pages 9-11), “Claims 1 and 11 are analogous to patent-eligible claim 1 of Example 37 of the USPTO Subject Matter Eligibility Examples: Abstract Ideas.”
	The Examiner does not see the parallel between claim 1 of the instant application and claim 1 of Example 37. The steps of, “receiving, via the GUI at the visualization system, a first near-field signal from the first contactless component corresponding to the payment device, the first near-field signal including first identification data for the payment device, and the visualization system including a first processor and a first memory; determining, by the first processor, one or more first data layer parameters from first deterministic and probabilistic data for the transactions that include the first identification data for the payment device, the one or more first data layer parameters including transaction dates, transaction market regions, transaction products, and transaction costs, displaying, within the GUI, by the first processor the one or more first data layer parameters;  receiving, via the GUI by the first processor, a second near-field signal from a second contactless component corresponding to a physical object, the second near-field signal including second identification data for the physical object; determining, by the first processor, based on the first identification data for the payment device and the second identification data for the physical object using the first processor and the first memory, one or more second data layer parameters from second deterministic and probabilistic data for the transactions that include the second identification data for the physical object and the one or more first data layer parameters corresponding to the displayed payment network account data, the one or more parameters corresponding to both the payment device and the physical object and including one or more a merchant category, a channel, and cross border data for the transactions; combining, by the first processor, at least a portion of the displayed payment network account data and the one or more second data layer parameters” in Applicant’s claim is not, in any way, similar to the steps of “receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” in claim 1 of Example 37. The recited steps, in the Applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Therefore, the Applicants’ arguments are not persuasive.
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 

                                        Prior Art made of Record
6.     The following prior art made of record and not relied upon is considered pertinent: 
    	Dobson et al. U.S. 2017/0140385 A1 – relates to the secondary processing of electronic payment transactions, particularly cross border transactions, and more specifically the processing of a declined electronic payment transaction using a secondary financial institution or other entity.

					Conclusion
7.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /B.D.S./Examiner, Art Unit 3693         
December 08, 2022 
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693